     Case 2:20-cv-01455-JAM-KJN Document 6 Filed 09/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SHANNON O. MURPHY,                                No. 2:20–cv–1455–JAM–KJN PS

12                      Plaintiff,                     ORDER REGARDING SERVICE

13          v.
14   GEICO INSURANCE CO.,
15                      Defendant.
16

17          On July 20, 2020, plaintiff filed a motion to proceed in forma pauperis. (ECF No. 2.) The

18   district judge assigned to this case reviewed plaintiff’s application and granted it by minute order.

19   (ECF No. 3.) Thereafter, service documents were mailed to plaintiff, and a scheduling order

20   issued. However, given that plaintiff was granted leave to proceed in forma pauperis, the U.S.

21   Marshal is to effectuate service. See 28 U.S.C. § 1915(d). Therefore, IT IS HEREBY

22   ORDERED that:

23          1.      The initial scheduling order (ECF No. 5) is WITHDRAWN, and plaintiff shall

24                  disregard the court’s previous instructions regarding service;

25          2.      The Clerk of Court is directed to reissue forthwith all process pursuant to Federal

26                  Rule of Civil Procedure 4;

27          3.      The Clerk of Court shall send plaintiff one USM-285 form, one summons, a

28                  revised version of this court’s scheduling order, and the forms providing notice of
                                                       1
     Case 2:20-cv-01455-JAM-KJN Document 6 Filed 09/14/20 Page 2 of 2

 1                the magistrate judge’s availability to exercise jurisdiction for all purposes.

 2           4.   Plaintiff is advised that to effectuate service, the U.S. Marshal will require:

 3                a. One completed summons;

 4                b. One completed USM-285 form for defendant;

 5                c. A copy of the complaint for defendant, with and an extra copy for the U.S.

 6                      Marshal; and

 7                d. A copy of the court’s scheduling order for defendant.

 8           5.   Plaintiff shall supply the U.S. Marshal (501 I St., 5th Floor, Sacramento, CA

 9                95814), within 30 days from the date this order is filed, with the documents listed

10                in number 4 above, and shall, within 10 days thereafter, file a statement with the

11                court that such documents have been submitted to the U.S. Marshal;

12           6.   The U.S. Marshal shall serve process, with copies of this court’s scheduling order

13                and related documents, within 90 days of receipt of the required information from

14                plaintiff, without prepayment of costs;

15           7.   If defendant waives service, the defendant is required to return the signed waiver

16                to the U.S. Marshal. The filing of an answer or a responsive motion does not

17                relieve defendant of this requirement, and the failure to return the signed waiver

18                may subject defendant to an order to pay the costs of service by the U.S. Marshal;

19                and

20           8.   Failure to comply with this order may result in any appropriate sanctions,
21                including monetary sanctions and/or dismissal of the action pursuant to Federal

22                Rule of Civil Procedure 41(b).

23   Dated: September 14, 2020

24

25
     murp.1455
26
27

28
                                                     2
